Citation Nr: 1105466	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right leg disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2, 1956 to July 13, 
1956.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the Veteran's 
April 2003 claim for entitlement to service connection for a 
right leg condition.

In a November 2007 decision, the Board denied the Veteran's 
claims for entitlement to service connection for a left leg 
condition and a right leg condition, and remanded the Veteran's 
claims for entitlement to service connection for a right foot 
condition and a left foot condition, in order to provide him with 
a VA podiatry examination.  The Veteran appealed the denial of 
entitlement to service connection for his right leg condition to 
the United States Court of Appeals for Veterans Claims (Court).  
In September 2008, the Secretary of Veterans Affairs and the 
Veteran, through his attorney, filed a Joint Motion to vacate the 
Board's denial of service connection for his claimed right leg 
condition, and remand the issue for further development.  That 
motion was granted by the Court in September 2008, and the case 
was returned to the Board for further consideration.  In October 
2009, the Board remanded the claim for service connection for a 
right leg condition in compliance with the Court's directives.  
This issue has been returned to the Board for further appellate 
consideration.

The Veteran was denied service connection for synovitis of the 
right knee in a March 1967 rating decision, to which he did not 
file a timely notice of disagreement.  The Veteran was also 
denied service connection for a right foot condition in a 
December 2003 rating decision, which the Board affirmed in 
October 2009, and which the Veteran did not timely appeal to the 
Court.  Because these decisions have become final, the Board will 
consider the Veteran's right leg disorders in this case.

 
FINDING OF FACT

A right leg disorder is not shown to be related to the Veteran's 
military service or to any incident therein.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated May 2003, August 2003, November 2009, and September 
2010, provided to the Veteran before the December 2003 rating 
decision and the December 2010 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his claim, what 
VA would do and had done, and what evidence he should provide.  
The letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in November 2009 and September 2010.  In this regard, 
after initially providing VA notice, followed by subsequent 
Dingess notice in November 2009 and September 2010, the RO 
readjudicated the claim in a supplemental statement of the case 
in December 2010.  Thus, the timing defect in the notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 
(2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2009, 
instructed the AOJ to provide the Veteran with notice consistent 
with Dingess; ask the Veteran to identify all health care 
providers that have treated, or evaluated, him for a right leg 
condition since February 2009, and attempt to obtain records from 
each health care provider that he identifies who might have 
available records, if not already in the claims file; and 
schedule the Veteran for an orthopedic examination to determine 
whether the Veteran's claimed right leg condition, to include 
superficial cellulitis, was caused or aggravated by his time in 
service, including by the rheumatic fever which was diagnosed 
during service.

The Board finds that the AOJ has complied with those 
instructions.  It sent the Veteran notice consistent with Dingess 
and requested additional health care records in letters dated 
November 2009 and September 2010, and provided the Veteran with 
VA examinations of his right leg in February 2010 and March 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) benefits for his claimed right leg 
disorder.  Absent any evidence showing that the Veteran is in 
receipt of said benefits for his claimed disorder, VA need not 
attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 
1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Analysis:  Service Connection for a Right Leg Disorder

The Veteran's available service treatment records show evidence 
of a complaint of right ankle pain in service, but no diagnosis 
of a right leg or right ankle disorder.  The Board notes that the 
records include evidence of right foot and right knee disorders 
in service, for which service connection has previously been 
denied, and which are not before the Board at this time.

In the Veteran's March 1956 Report of Medical Examination at 
enlistment, a clinician found that his lower extremities and 
other musculoskeletal system were normal.  Likewise, in his March 
1956 Report of Medical History, the Veteran checked boxes 
indicating that he did not have, and had never had, arthritis or 
rheumatism; a bone, joint, or other deformity; a "trick" or 
locked knee; neuritis; or paralysis.

In May 1956, the Veteran reported having pain in his ankles and 
right knee when walking.  The in-service clinician also recorded 
that the Veteran reported having fallen off of a mule in 1954, 
prior to service, resulting in a severely painful right knee 
injury.  At this time, symptoms related to the right knee were 
reported without any reference to a right leg disorder. 

In July 1956, a Report of Board of Medical Survey included an 
examination that was performed on the Veteran in June 1956, in 
which he was found to be unfit for service due to acute synovitis 
of the right knee and left ankle, due to overuse.  The clinician 
noted that the Veteran had previously been diagnosed with active 
rheumatic fever without heart involvement because of swelling of 
the right knee and both feet, but opined that "there is no 
laboratory or clinical suggestion here of rheumatic fever."  The 
clinician determined that "the physical disability was neither 
incurred in, nor aggravated by a period of active military 
service."

In his April 2003 claim, the Veteran asserted that he was treated 
for swollen legs and feet from May 1956 to July 1956, and in 1957 
and 1967.

In June 2003, the Veteran's son wrote to VA that the Veteran has 
"problems...[with] his joints all over."  The Veteran's spouse 
also informed VA that the Veteran had very bad swelling in his 
knees and feet, as well as skin cancer.  A friend of the Veteran, 
P.M., wrote that she had known him for 18 years (since 1985), and 
that he has cancer, and difficulty walking due to his knees and 
feet.  Another friend, K.C., wrote that he used to work with the 
Veteran in construction, and had observed the Veteran's feet and 
knees bothering him.

Also that month, the Veteran wrote VA that "I do not know if my 
heart has anything to do with my legs and feet[.]  All I know is 
the heart controls all of the body."

In February 2004, the Veteran asserted that he had swelling of 
his ankles, knees, and feet in service, for which he was twice 
hospitalized.  He also alleged that "The Doctor that Diagnosed 
me said I had Rheumatic Fever that was the reason for my 
swelling."  Review of the Veteran's service treatment records, 
which are described above, indicate that an in-service clinician 
related the Veteran's rheumatic fever to swelling of his right 
knee and both feet, but not to swelling of his right leg or 
ankle.  Moreover, the Board of Medical Survey found that the 
Veteran did not have rheumatic fever.  As such, the Veteran's 
assertion cannot support a grant of service connection.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's 
account of what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence).

In his September 2004 substantive appeal, the Veteran wrote that 
"The story of a fall from a mule is completely new to me.  I 
have never mentioned anything about a mule to any VA doctor."  
The Veteran further alleged that during service, "the level of 
physical training was to punish individuals to the maximum extent 
possible.  I was hospitalized from effects of this so called 
extra training regimen....This is where my leg and feet problems 
began."

In October 2006, the Veteran sent VA a letter describing the 
diagnosis made by his in-service doctors, but omitting the 
conclusion of the Report of Board of Medical Survey that "the 
physical disability [acute synovitis of the right knee and left 
ankle] was neither incurred in, nor aggravated by a period of 
active military service."

The Veteran sought treatment from VA in January 2007 for a skin 
disorder.  The VA clinician diagnosed him with an erythematous 
macular pap patch on his right forearm, and individual lesions on 
his leg, as well as his chest and groin.

In August 2007, the Veteran reported a skin lesion below the 
right knee area, which had been present for 2 weeks.  The VA 
clinician noted that the Veteran previously had a similar lesion 
just above it, which had resolved.  He diagnosed the Veteran with 
superficial cellulitis of the right leg.

In December 2007, a VA clinician noted that the Veteran had 
multiple warty brown papules on his extremities, as well as other 
skin disorders elsewhere on his body; he diagnosed the Veteran 
with actinic keratosis and seborrheic keratosis.

In January 2008, a VA clinician noted that the Veteran did not 
have a diagnosis of either lupus or rheumatoid arthritis.  A VA 
clinician also noted that the Veteran had a rash all over his 
body.

In November 2009, the Veteran wrote that he had been treated for 
a swollen knee at a VA clinic in Double Springs, Alabama in 1957 
or 1958.  He further stated that he was treated for a swollen 
knee in 1967 or 1968 at a VA clinic in Jacksonville, Florida.  He 
concluded that "I have had swollen knees and feet several times 
but I don't go to the doctor [and] after about 2 weeks the 
swelling goes down again."  As noted above, the Veteran has 
previously been denied service connection for a right knee and 
right foot disorder, and those decisions have become final.  

Pursuant to the Joint Motion granted by the Court, VA provided 
the Veteran with a VA Compensation and Pension (C&P) examination 
of his right leg in February 2010.  The VA examiner reviewed the 
claims file, and noted that as a result of his Medical Board 
hearing, he was recommended for discharge from service.  The 
Veteran reported that, as punishment, he was sent to "Baker 
Company" where he was forced to work from sunup to sundown and 
carry a heavy bag all day long, which he alleged caused his feet 
and knees to swell.  The Veteran reported having continued 
intermittent swelling in his right knee every couple of years, 
with the flare-ups generally associated with prolonged standing 
or walking at work.  He noted that since he retired from 
construction in 2004, he has not had another flare-up, but he 
does have daily aching pain, as well as stiffness and weakness, 
which increases with prolonged activities, pivoting, and use of 
stairs.  The Veteran reported that he is retired, and did not 
retire because of his knee problem.

On examination, the Veteran had a mildly antalgic gait; 
tenderness to palpation at the lateral joint line and the lateral 
patellar facet; and mild crepitus.  The examiner noted that a 
magnetic resonance imaging (MRI) test dated May 2009 showed a 
small joint effusion with mild osteoarthritic changes at the 
lateral patella with associated bone edema.  

The February 2010 VA examiner opined that the Veteran's rheumatic 
fever did not cause or aggravate his current right leg condition, 
based on his negative test for rheumatic fever in his 1956 
Medical Board evaluation in service.  The examiner also opined 
that "there is no evidence that would support a claim that the 
Veteran's superficial cellulitis [as diagnosed by a VA physician 
in August 2007] was caused by or aggravated by his time in 
service."  The VA examiner explained that the Veteran did not 
have any documented episodes of cellulitis in service, or surgery 
which could have given rise thereto.

A second VA examination report, dated March 2010, is also of 
record.  The examiner reviewed the claims file and the Veteran's 
medical records.  The Veteran reported having a history of an 
intermittent skin rash (dermatitis) all over his body, with 
outbreaks lasting up to 2 weeks occurring 2 or 3 times per year.  
The examiner noted that the Veteran had no complaints, 
evaluations or treatment for any skin condition while in service; 
he also listed and summarized the Veteran's post-service VA 
treatment records regarding his skin disorders.  On examination, 
the VA examiner found that the Veteran had dry, mildly 
erythematous plaques with reddish streaks due to scratching on 
bilateral inner thighs.  The VA examiner found that there is "no 
objective evidence of active cellulitis of the RT [right] leg."  
The examiner diagnosed the Veteran with atopic dermatitis, and 
found that "the Veteran's atopic dermatitis is not caused or the 
result of active service as there is no evidence of any chronic 
skin condition with onset while in service or in close proximity 
to service."

Because the Veteran's February 2010 and March 2010 C&P 
examinations were conducted by competent clinicians who fully 
described the functional effects caused by the Veteran's disorder 
on his occupational functioning and daily activities, the Board 
finds that the Veteran's examinations were adequate.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA 
examiners considered the Veteran's claims file and medical 
history in their reports.  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Additionally, the VA examiners provided an etiological opinion, 
complete with the rationales described above.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The Board further finds that the 
VA examiners' medical findings are credible, based on their 
internal consistency and the VA examiner's duty to offer truthful 
opinions.  Consequently, the Board assigns considerable probative 
value to the VA examiners' reports.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners and VA clinicians are so 
qualified, their medical diagnoses constitute competent medical 
evidence.

The Board finds that the Veteran is competent to observe that he 
experienced pain in his right leg during his service in Baker 
Company, and that he continues to experience problems with his 
right leg.  Likewise, the Veteran's son, spouse, and friends are 
competent to observe the Veteran's joint problems and difficulty 
walking after service.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

Notwithstanding the above, the Veteran is not competent to 
diagnose his current right leg condition, or to provide an 
etiological opinion thereon.  The most probative evidence of 
record-namely, the medical evidence provided by the Veteran's 
treating clinicians and VA examiners-shows that the Veteran's 
right leg disorders are limited during the pendency of the claim 
to disorders of the skin.  McClain v. Nicholson, 21 Vet. App. 319 
(2007) (the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim).  Furthermore, the VA examiners have determined that 
the Veteran's rheumatic fever did not cause or aggravate his 
current right leg condition; that there is no evidence that would 
support a claim that the Veteran's superficial cellulitis was 
caused by or aggravated by his time in service; and that "the 
Veteran's atopic dermatitis is not caused or the result of active 
service as there is no evidence of any chronic skin condition 
with onset while in service or in close proximity to service."

To the extent that the Veteran's own opinion conflicts with the 
clinicians' opinions discussed above, the Board finds that the 
Veteran's own determinations about the etiology of his claimed 
right leg disorder are outweighed by their more probative 
findings, because their determinations are based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Furthermore, a thorough search of 
the record reveals that no clinician has opined that the 
Veteran's right leg disorders were caused or aggravated during or 
as a result of service.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
shows that none of the Veteran's right leg diagnoses present 
during the pendency of his claim were extant during service.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for a right leg disorder; it follows that the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a right leg disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


